                 Case 18-11801-LSS             Doc 718        Filed 10/26/18        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

    In re                                                     Chapter 11

    J & M SALES, INC., et al.1                                Case No. 18-11801 (LSS)

                                           Debtors.           (Jointly Administered)




 NOTICE BY PEGASUS TRUCKING, LLC OF EXERCISE OF NON-RESIDENTIAL
  REAL PROPERTY LEASE DESIGNATION RIGHTS GRANTED PURSUANT TO
   ASSET PURCHASE AGREEMENT BETWEEN CHAPTER 11 DEBTORS AND
PEGASUS RESPECTING REAL PROPERTY LOCATED AT STATE HIGHWAY NO. 2,
                  Km. 7.1, BAYAMON, PUERTO RICO

       TO SANTA ROSA MALL, LLC, A Delaware Limited Liability Company as
landlord and as represented by its managing agent, Commercial Centers Management
Realty, S. en C., a Puerto Rico limited partnership ("Landlord"):

            PLEASE TAKE NOTICE that Pegasus Trucking, LLC ("Pegasus") hereby gives notice

pursuant Paragraph 7.1(b)2 of the Asset Purchase Agreement between the Debtors and Pegasus



1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas, LLC (5979);
FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean
Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management
LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena, California 90248.

2
  Pargraph 7.1(b) of the Asset Purchase Agreement provides as follows:
"(b) The Lease Designation Rights (referred to as "Designation Rights" in this Notice) may be exercised at any time
and from time to time, by the filing of a notice in the Bankruptcy Case (each such notice, a “Lease Assumption
Notice”) and by service (by electronic means or via overnight mail) to landlords and their counsel, if known to
Buyer, of adequate assurance information with respect to the proposed designee or assignee, as the case may be, and
setting forth the proposed Cure Amounts in connection therewith and a proposed form of order approving such
proposed assumption or assumption and assignment, with such production of adequate assurance information
subject to appropriate confidentiality protections concerning the assignee or designee, as the case may be. The
counterparties to the Additional Leases identified in any Lease Assumption Notice shall have fourteen (14) days to
object to the proposed assumption and assignment; if no objection to the proposed assumption and assignment of an
Additional Lease is timely received, the Court shall enter an order approving such assumption and assignment
following receipt of submission of a certification of counsel and the assumption and assignment of such Additional
Lease shall, upon entry of such order and payment of the applicable Cure Amount, if any, to the applicable
counterparty, become effective. If an objection to the proposed assumption and assignment of a real property lease is
timely received, such real property lease shall not be assumed or assigned until such objection is resolved by
agreement of the applicable counterparty or order of the Bankruptcy Court. (emphasis added)

VAS\ 2650227.1                                           1
                 Case 18-11801-LSS           Doc 718       Filed 10/26/18       Page 2 of 3



which is attached as Exhibit "A" to the "Order Approving Sale Of Certain Purchased Assets And

Granting Related Relief" (Docket #670) of the exercise of its Designation Rights. This notice

pertains to store number 732 of the Debtors located at State Highway No. 2, Km. 7.1, Bayamon,

Puerto Rico ("Property" or "Lease").3

         By this Notice and the information pertaining to adequate assurance of future

performance as required by Section 365(b)(1)(C), Pegasus provides Landlord with the following

information (not attached here): (1) Correspondence from Pegasus' counsel regarding the

purchase transaction (which has now closed as of October 19, 2018), (2) A Declaration from

Michael Fallas regarding his experience and qualifications to operate the approximately 85

Stores that have been acquired by Pegasus as of October 19, (3) An excel document showing go-

forward projections of operations for Pegasus following acquisition of the stores and inventory,

Furniture, Fixtures and Equipment within the 85 Stores and the lease Designation Rights for all

of the remaining real property leases of the Debtors of which the Property is included as one of

the leases.

         Pursuant to this Notice which has been sent to Landlord by overnight mail, Landlord has

14 Days to object to the assumption and assignment of its Lease to Pegasus after which, if no

such objection has been filed, Pegasus will lodge an Order with the Bankruptcy Court, without

further notice, granting the assumption and assignment of the Lease to Pegasus. If Landlord

objects to the assumption and assignment of its Lease to Pegasus, and timely files a written

objection with the Bankruptcy Court, Pegasus will set a hearing before the Bankruptcy Judge

assigned to hear these Bankruptcy Cases, the Honorable Laurie Selber Silverstein, at the first

date available on the Bankruptcy Court's calendar. Landlord should direct all questions to Victor


3
 The acquisition by Pegasus from the Debtors provided for in the Asset Purchase Agreement and in the Court
Order at Docket #670, closed on October 19, 2018.

VAS\ 2650227.1                                         2
                 Case 18-11801-LSS       Doc 718      Filed 10/26/18   Page 3 of 3



A. Sahn at Sulmeyer Kupetz whose name, firm name and contact information appears in the

signature block, below. The failure to file a timely objection may be deemed, under this Notice

and the Local Rules governing practice and procedure before this Court as a waiver of any such

objections and as consent to the relief requested in this Notice.

Dated: October 26, 2018                       Respectfully submitted
Wilmington, Delaware

                                          By: /s/ Christopher M. Samis
                                              Christopher M. Samis (DE No. 4909)
                                              L. Katherine Good (DE No. 5101)
                                              Aaron H. Stulman (DE No. 5807)
                                              WHITEFORD, TAYLOR & PRESTON LLC
                                              The Renaissance Centre
                                              405 North King Street, Suite 500
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 353-4144
                                              Facsimile: (302) 661-7950
                                              Email:       csamis@wtplaw.com
                                                           kgood@wtplaw.com
                                                           astulman@wtplaw.com

                                                 -and-

                                                 Victor A. Sahn (CA No. 97299)
                                                 David S. Kupetz (CA No. 125062)
                                                 Mark S. Horoupian (CA No. 175373)
                                                 Daniel A. Lev (CA No. 129622)
                                                 Jeffrey M. Pomerance (CA No. 159037)
                                                 SULMEYERKUPETZ, A.P.C.
                                                 333 South Grand Avenue, Suite 3400
                                                 Los Angeles, CA 90071-1406
                                                 Telephone: (213) 626-2311
                                                 Facsimile: (213) 629-4520
                                                 Email:      vsahn@sulmeyerlaw.com
                                                             dkupetz@sulmeyerlaw.com
                                                             mhoroupian@sulmeyerlaw.com
                                                             dlev@sulmeyerlaw.com
                                                             jpomerance@sulmeyerlaw.com

                                              Counsel for Pegasus Trucking, LLC




VAS\ 2650227.1                                    3
